                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DANITA ERICKSON,                                          CASE NO. C18-1029-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BIOGEN, INC,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to seal (Dkt. No. 187) exhibits
16   filed in support of Plaintiff’s response to Defendant’s motion for post-trial relief (Dkt. No. 185).
17   Having thoroughly considered the filings and the relevant record, the Court finds oral argument
18   unnecessary and hereby GRANTS in part and DENIES in part the motion for the reasons
19   explained herein.
20          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
21   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a
22   compelling reason to seal and articulates a factual basis for its decision. See Kamakana v. City &
23   Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006). The Court previously entered the
24   parties’ stipulated protective order, which limits the disclosure of the parties’ confidential
25   information. (See Dkt. No. 10.) Defendant designated the exhibits at issue as “confidential”
26   pursuant to the protective order, as they contain Defendant’s sensitive information. (See Dkt. No.


     ORDER
     C18-1029-JCC
     PAGE - 1
 1   187 at 1–2.) The protective order provides that “the protections conferred by this agreement do

 2   not cover information that is in the public domain or becomes part of the public domain through

 3   trial or otherwise.” (Dkt. No. 10 at 2.) Five of the seven documents—Trial Exhibits 25, 27, 33,

 4   37, and 43—were admitted at trial. Thus, the protective order no longer requires maintaining

 5   these five documents under seal. In contrast, A-31 and Exhibit D (BGN00001571-1573) were

 6   not admitted at trial. They contain Defendant’s confidential information, and thus remain subject

 7   to the protective order.

 8          Therefore, Plaintiff is ORDERED to refile Trial Exhibits 25, 27, 33, 37, 43 to make them
 9   publicly available. The Clerk is DIRECTED to maintain Docket Number 188 under seal until
10   further order of the Court.
11          DATED this 12th day of February 2020.




                                                         A
12

13

14
                                                         John C. Coughenour
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1029-JCC
     PAGE - 2
